Title: Thomas Jefferson to Joseph E. McIlhenney, 8 October 1816
From: Jefferson, Thomas
To: McIlhenney, Joseph E.


          
            Sir
            Monticello Oct. 8th 16.
          
          On my return from a journey I found here your letter of Sep. 17. in answer to which I will previously make an extract from my letter to mr Peale which led to it. ‘we suffer in our clocks & watches; being obliged to send the latter always to Richmond (75. miles) for repairs. and the former being at rest for years sometimes till some straggling pretender accidentally passes this way to repair or ruin them. yet Charlottesville would be a fine stand for one a good a good workman I wrote to mr Voigt once to ask of him to recommend to one of his young pupils when turning out and in quest of a place, to come here. the population of the country is thick, & independant, & would
			 furnish abundant employment for a good watchmaker, clock maker and silversmith. it is also a cheap place for articles of subsistence. you would render us a great service by sending such an one. if sober, he would need nothing but his tools for outfit. he would get an apartment and his board readily on credit, until he could begin to recieve money, which indeed would be immediately: & I
			 would put him into the hands of such persons in Charlottesville as would efficiently patronize him.’
          Facts are still as they were at the date of this letter to mr Peale, & I sincerely wish you had happened to come on; because I am obliged to leave this place in a few days, and to be absent a month or 6. weeks. it would be much better that I should be
			 here when you arrive, as I could make you known and smooth difficulties which might embarras a stranger; and indeed I could employ you in my own house for some time, during which you could visit Charlottesville daily and be providing a situation for yourself, without being at expences in a tavern. I am sure that I could so much facilitate your commencement here, were I here myself, that I would
			 recommend, your if you can, to employ yourself a month otherwise, so as to be here about the 1st day of December, you will find me at home, and ready to do whatever I can towards your introduction to business here. I would wish you to come directly to my house where we can at leisure
			 look out for your establishment in Charlottesville. I tender you my best wishes for your success.
          Th: Jefferson
        